Citation Nr: 0940455	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-31 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Whether new and material evidence was submitted to reopen 
a claim for entitlement to service connection for multiple 
sclerosis.

2.  Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1980 to December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
San Diego, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The file was subsequently 
transferred to the RO in Pittsburgh, Pennsylvania.  

The issue of entitlement to service connection for multiple 
sclerosis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rating action in January 2002 denied service connection 
for multiple sclerosis.  The Veteran was notified of this 
action, did not file a timely appeal, and the decision became 
final.

2.  Evidence submitted since the January 2002 rating action 
when considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a multiple sclerosis.


CONCLUSION OF LAW

As new and material evidence was received, the claim for 
entitlement to service connection for multiple sclerosis is 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's petition to reopen her claim for 
service connection for multiple sclerosis was received in May 
2004.  She was notified of the provisions of the VCAA as it 
pertains to her claim by the RO in correspondence dated in 
June 2004.  That letter notified the Veteran of VA's 
responsibilities in obtaining information to assist her in 
completing her claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate her claim.  
Thereafter, the claim was reviewed and a statement of the 
case was issued in April 2007.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), finding that the VCAA notice requirements applied to 
all elements of a claim.  Notice as to this matter was 
provided in August 2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

In light of the favorable determination with respect to 
whether new and material evidence has been submitted, no 
further discussion of VCAA compliance is needed concerning 
the issue of whether new and material evidence has been 
received in order to reopen a claim for entitlement to 
service connection for a multiple sclerosis.

Laws and Regulations

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Furthermore, for purposes of the new and material 
analysis, the credibility of the evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001).  

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence added to the record since the January 2002 
rating decision includes a November 2003 statement from the 
Veteran's sister which stated that she recalled an incident 
in July 1986 when the Veteran told her that her right side 
had gone numb.  The additional evidence also includes letters 
from two of the Veteran's doctors.  A May 2004 letter from VA 
neurologist Dr. G.D. stated that the Veteran more likely than 
not had multiple sclerosis fifteen years prior to 2001.  In 
another May 2004 letter, Dr. B.F., a private neurologist, 
stated that the Veteran first had symptoms of multiple 
sclerosis in 1986 when she developed right arm and leg 
numbness.  Also added to the Veteran's claims file were 
private treatment records from the Sharp Rees-Stealy Medical 
group which stated, in part, that the Veteran's symptoms 
began in 1986.  Finally, in a September 2006 statement in 
support of her claim, the Veteran explained that her multiple 
sclerosis symptoms began in 1986 but that as these symptoms 
came and went, her doctor was unable to diagnose her at that 
time.  The Board finds that the new evidence raises a 
reasonable possibility of substantiating the Veteran's claim.  
39 C.F.R. § 3.156(a).  Accordingly, the Veteran's claim of 
entitlement to service connection for multiple sclerosis is 
reopened. 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been submitted; the claim for 
entitlement to service connection for multiple sclerosis is 
reopened, and to this extent, is allowed.


REMAND

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
A review of the record shows the Veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate her claim in letters dated in June 
2004 and March 2006.  The Court, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), has also held that the 
VCAA notice requirements applies to all elements of a claim.  

In this case, the Veteran has asserted that her multiple 
sclerosis manifested to a compensable degree in service or, 
alternatively within the presumptive period for service 
connection (seven years).  The Veteran's available service 
treatment records show no diagnosis of multiple sclerosis.  
The Veteran's August 1979 enlistment examination showed that 
the Veteran reported cramps in her legs.  

A February 2000 VA medical record noted a history that 
Veteran was diagnosed with multiple sclerosis in 1991 at the 
Sharp Rees-Steely Medical Center (Sharp Medical Center), and 
that brain and C-spine MRIs taken in December 1991 showed 
high signal lesions at C1/2, C5 and C7 vertebrae.  The 
Veteran's brain was additionally noted as having a few small 
periventricular white matter lesions. At the time of her 1991 
diagnosis, the Veteran's symptoms consisted of visual halos, 
right hemibody numbness, and spasms of the right face with 
numbness.  It was noted that the Veteran's earliest symptoms 
in retrospect were vaginal dryness, visual disturbance, 
spasms in the small muscles of the hands and in the feet and 
that these symptoms occurred in 1986.  The Veteran's 
physician stated that at that time, the Veteran's symptoms 
were intermittent.

Additional records from Sharp Medical Center clearly show 
that the Veteran is presently diagnosed with multiple 
sclerosis and suffers from symptoms including numbness, 
blurred vision, weakness of the legs and neurogenic bladder.  
On numerous occasions within the record, it has been noted 
that the Veteran was first diagnosed with multiple sclerosis 
in 1991 and that her symptoms began in 1986.  Further, as 
stated previously, the records contain statements from two of 
the Veteran's physicians; both physicians have stated that 
the Veteran's symptoms likely began within the presumptive 
period.  Finally the record contains statements from the 
Veteran's sister who noted her sister's complaints of 
numbness in 1986 and the Veteran's own statement which 
explained that her multiple sclerosis symptoms began in 1986 
but that as these symptoms came and went, her doctor was 
unable to diagnose her at that time.  

As part of its duty to assist, the Board recognizes its 
responsibility to make attempts obtain records, both federal 
and private, in order to make a fully informed decision.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Thus, the Board 
finds that additional development is necessary in this case.  
Records from the San Diego VAMC dated between 1999 and 2001 
suggest that an electronic record is available; however the 
claims file contains no such electronic record.  Further, the 
Veteran has stated that she was treated at Sharp Medical 
Center between 1985 and 1989 and from 1991 to the present.  
While numerous requests were made by the RO for records from 
Sharp Medical Center, it is unclear whether the RO 
specifically addressed Sharp Medical Center's policy of only 
sending a year's worth of records.  Further, treatment notes 
from the San Diego VA medical center suggest that the Veteran 
was divorced in or around 1991 or 1992, the RO should take 
note of this and request that the Veteran provide any former 
names she may have had so that records can be requested for 
those names.

In July 1999 correspondence, the Social Security 
Administration (SSA) awarded the Veteran social security 
disability benefits.  Records associated with that award have 
not been associated with the claims folder.  The VA has a 
duty to assist in gathering social security records when put 
on notice that the veteran is receiving social security 
benefits.  See Murincsak v. Derwinski, 2 Vet.App. 363 (1992); 
Masors v. Derwinski, 2 Vet.App. 180 (1992).  As part of its 
duty to assist, the VA must make as many requests as are 
necessary to obtain relevant records from Federal departments 
or agencies.38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
Therefore, the Board finds additional development is required 
prior to appellate review.

The Board notes that under certain circumstances lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay- observable 
events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Where, as here, 
the evidence of record has shown a current diagnosis and has 
indicated, through both lay statements and the opinions of 
medical professionals, that the Veteran's disability may be 
associated with military service; the Veteran is entitled to 
a VA examination.  McClendon v. Nicholson. 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to undertake 
appropriate efforts to obtain a complete 
copy of the Veteran's SSA disability 
determination as well as all associated 
medical records.

2.  The AMC/RO is to contact the Veteran 
and obtain from her the names and 
addresses of all medical care providers 
who treated her for multiple sclerosis 
and its related symptoms since her 
separation from service.  The AMC/RO 
should obtain signed releases from the 
Veteran for her medical providers, to 
include all providers listed in her 
September 1999 claim.  The AMC/RO should 
additionally request that the Veteran 
inform the AMC/RO of any additional names 
she may have had between 1980 and the 
present.  After the Veteran has signed 
the appropriate releases, those records 
not already associated with the claims 
file should be obtained and associated 
with the claims folder.  Particular 
attention should be paid to all requests 
made to Sharp Rees-Stealy Medical Center; 
each request for information should 
specify that all treatment records, 
rather than those of a particular year, 
should be provided.

All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The Veteran should be scheduled for a 
VA medical examination.  All indicated 
tests and studies are to be performed.  
Prior to the examination the claims 
folder must be made available to the 
neurologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Based on a 
review of the record and an examination 
of the Veteran the physician should offer 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or greater) that the Veteran's multiple 
sclerosis manifested in service or within 
the seven year presumptive period after 
discharge.

If the examiner determines that the 
Veteran's symptoms for multiple sclerosis 
manifested within this period, the 
examiner is requested to describe the 
nature and severity of all symptoms 
identified.  Specifically, the examiner 
should comment on the nature and severity 
of the Veteran's gynecological, 
neurological and vision symptoms.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the Veteran and 
her representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


